Per Curiam.

The judgment appealed from must he affirmed. The statute requires us to award costs where the judgment is affirmed. As both parties have appealed, it seems that while awarding costs against each, we should also provide that they be offset. Board of Supervisors v. Bristol, 58 How. Pr. 3. The judgment is, therefore, affirmed, with costs in favor of the respondent oñ each appeal. The order of affirmance should contain a provision for an offset of the costs. Board of Supervisors v. Bristol, 58 How. Pr. 3.
Present: Beexman, P. J., Gildebsleeve and Giegebich, JJ.
Judgment affirmed, with costs.